UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q /x/QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2011. Or / /TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO . Commission File No. 0-25662 ANADIGICS, Inc. (Exact name of registrant as specified in its charter) Delaware 22-2582106 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 141 Mt. Bethel Road, Warren, New Jersey (Address of principal executive offices) (Zip Code) (908) 668-5000 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer [ ] Accelerated filer [X] Non-accelerated filer (Do not check if a smaller reporting company) [ ] Smaller reporting company [ ] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ]No [X] The number of shares outstanding of the Registrant’s common stock as of October 1, 2011 was 68,172,388 (excluding 114,574 shares held in treasury). INDEX ANADIGICS, Inc. PART I Financial Information Item 1. Financial Statements (unaudited) Condensed consolidated balance sheets – October 1, 2011 and December 31, 2010 Condensed consolidated statements of operations and comprehensive (loss) income – Three and nine months ended October 1, 2011 and October 2, 2010 Condensed consolidated statements of cash flows – Nine months ended October 1, 2011 and October 2, 2010 Notes to condensed consolidated financial statements – October 1, 2011 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures PART II. Other Information Item 1. Legal Proceedings Item 1A. Risk Factors Item 6. Exhibits Signatures PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS ANADIGICS, Inc. CONDENSED CONSOLIDATED BALANCE SHEETS (AMOUNTS IN THOUSANDS, EXCEPT PER SHARE AMOUNTS) October 1, 2011 December 31, 2010 (Unaudited) (Note 1) ASSETS Current assets: Cash and cash equivalents $ $ Short-term marketable securities - Accounts receivable, net Inventories Prepaid expenses and other current assets Total current assets Marketable securities Plant and equipment: Equipment and furniture Leasehold improvements Projects in process Less accumulated depreciation and amortization ) ) Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Accrued restructuring costs 83 - Total current liabilities Other long-term liabilities Commitments and contingencies Stockholders’ equity: Common stock, $0.01 par value, 144,000 shares authorized, 68,287 issued at October 1, 2011 and 66,916 issued at December 31, 2010 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Treasury stock at cost: 115 shares ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes. ANADIGICS, Inc. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (AMOUNTS IN THOUSANDS, EXCEPT PER SHARE AMOUNTS) Three months ended Nine months ended October 1, 2011 October 2, 2010 October 1, 2011 October 2, 2010 (unaudited) (unaudited) (unaudited) (unaudited) Net sales $ Cost of sales Gross profit Research and development expenses Selling and administrative expenses Restructuring and impairment (recovery) charges - - ) Operating (loss) income ) ) ) Interest income Interest expense - ) ) ) Other income, net (Loss) income before income taxes $ ) $ ) ) Benefit from income taxes - ) - ) Net (loss) income $ ) $ $ ) $ ) Basic (loss) earnings per share $ ) $ $ ) $ ) Diluted (loss) earnings per share $ ) $ $ ) $ ) Weighted average common shares outstanding used in computing (loss) earnings per share Basic Diluted CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE (LOSS) INCOME (AMOUNTS IN THOUSANDS) Three months ended Nine months ended October 1, 2011 October 2, 2010 October 1, 2011 October 2, 2010 (unaudited) (unaudited) (unaudited) (unaudited) Net (loss) income $ ) $ $ ) $ ) Other comprehensive income: Unrealized (loss) gain on marketable securities ) ) Foreign currency translation adjustment (9
